DETAILED ACTION
 	This Office Action corresponds to the QPIDS filed on 08/16/2022. Claims 1-21 are presented for examination on the merits. 
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 08/16/2022 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Drawings
The drawings filed on 11/14/2019 are accepted by the examiner.
Priority
 	The application is filed on 11/14/2019 and therefore the effective filing date of the  application is 11/14/2019.
 				EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Amendment to the Claims

2.	CLAIMS:
	Please amend the claims below as follows:
17.	(Currently Amended) A computer program product comprising a non-transitory computer readable storage medium having stored therein instructions of one or more software programs that when executed by a processor performs a method comprising: 
 		receiving a risk tolerance rating for alerting to degradation of an analytical model; 
 		determining, by a processing device, a threshold value for a model metric based on the risk tolerance rating, the model metric being a measure of a parameter associated with the analytical model; 
 		monitoring, by the processing device, the analytical model for degradation using the threshold value for the model metric and model metric values; and 
 		P201901331AUS01-28-alerting, by the processing device, to model degradation of the analytical model based on the monitoring of the analytical model.

Allowable Subject Matter
3.	  Claims 1-21 are allowed over prior art of record.
Reasons for Allowance
4. 	The following is an examiner’s statement of reasons for allowance:
  	Independent claims 1, 9, and 17 are allowed and the corresponding dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
	Zhong et al. (US 20180277246 A1, cited in PTO-892) discloses methods for monitoring a physiological condition of a patient. One embodiment of a method of monitoring a physiological condition of a patient involves obtaining, at a computing device, current measurement data for the physiological condition of the patient provided by a sensing arrangement, obtaining, at the computing device, a user input indicative of one or more future events associated with the patient, and in response to the user input, determining a prediction of the physiological condition of the patient in the future based at least in part on the current measurement data and the one or more future events using one or more prediction models associated with the patient, and displaying, at the computing device, a graphical representation of the prediction on a display device. (Zhong, Paragraph 0005).
 	 Further, Zhong et al. discloses that an individual patient's sensor glucose measurement data and electronics medical records data may be periodically or continually analyzed using the risk prediction models to ascertain whether the patient's risk of a particular medical condition is above a threshold risk tolerance. In one or more exemplary embodiments, an individual patient's risk for particular conditions is analyzed or otherwise determined at a client device 106, 602 associated with the patient. In this regard, the client device 106, 602 may download or otherwise retrieve, from the database 104 via the server 102, risk prediction models for conditions that its associated patient does not have or has not been diagnosed. The demographic information and medical records data associated with the patient may be utilized to identify which patient population(s) the patient belongs to and then select risk prediction models associated with the identifier patient population(s) for the medical conditions that do not have diagnosis codes present in the patient's medical records data (Zhong, Paragraph 0166).
Nicodemus (US 20070143827 A1, cited in PTO-892) discloses methods and systems for controlling the access of an endpoint computing system to a resource accessible by a host computing system, an exemplary method comprising: identifying within at least one of the endpoint and host computing systems a plurality of conditions, each condition having a state; establishing a policy based upon the state of each of the plurality of conditions for access to the resource by the endpoint computing system, the policy including at least one rule and an analysis method for determining compliance with the rule; collecting the state of each of the plurality of conditions; processing the state of each of the plurality of conditions using the analysis method; determining, based on the processing, the compliance of the conditions with the rule; and controlling, based on the determining, the access of the endpoint computing system to the resource (Nicodemus, Paragraph 0016)
 Furthermore, Nicodemus discloses an analysis engine enabling comparing current states, state policies and action policies and reaching decisions on actions to permit, prevent, or automatically initiate. [0089] A flexible methodology for assigning numerical values to current state information, state policies and action policies so that a variety of quantitatively-based analysis models can be used to determine security compliance. [0090] An enforcement capability that can operate persistently, constantly measuring compliance, with an ability to dynamically adjust access privileges subsequent to an initial granting of privileges. [0091] An ability to create and adjust a `sliding scale` having different levels of overall security risk tolerance or conversely an overall minimum security threshold that allows or prevents access to specific hardware, software and/or computing resources depending on the degree of compliance with level-specific security policies and in particular the specific types of noncompliance that exist at each level. [0092] A compliance analysis engine that supports use of a range of different analytical methods and models so that optimum models can be invoked and applied, depending on situational factors. [0093] The initiation of and controlled access to a wide range of software and hardware actions (Nicodemus, Paragraphs 0088-0093).
 Feezell et al. (US 11153338 B2, cited in PTO-892) discloses network attacks that include data exfiltration and ransom attacks, which rely heavily on the elements of surprise and secrecy. Data exfiltration is the unauthorized copying of information from a target's network to a location that a malicious actor controls. In a ransom attack, the malicious actor threatens to destroy valuable data on a target computer unless a ransom is paid. Because cybercriminal activities such as these can rely on the elements of surprise and secrecy, it would be useful for Internet and network-connected users to have an intelligent sentry that is continuously watching over network connections for potential attacks (Feezell, Col. 2, lines 29-40)
 Feezell  et al. discloses a system that can autonomously adapt to the unique usage patterns of a network environment, while remaining informed through a variety of external data sources through analysis and learning. In light of these learned and collected inputs, this analysis of network traffic can allow for real-time reaction to potential attacks in the form of a number of defined responses. These defined responses can range from instant alerting to automatic port or pipe lock down. Port and pipe lock downs can involve shutting down the network connections over which the potential attacks can take place (Feezell, Col. 2, lines 41-50).
 	Although, the cited references above are from same or similar fields of endeavor however, the Applicant’s invention is directed A detection modeling system performs a distribution analysis to alert to model degradation. The detection modeling system may have a distribution analysis module configured to perform an alerting process in conjunction with a processing device. The distribution analysis module may receive a risk tolerance rating for alerting to degradation of an analytical model, and determine a threshold value for a model metric based on the risk tolerance rating. 
The subject matters of the independent claims 1, 9, and 17 are not taught or fairly suggested by the prior art of record, specifically the limitations in claim 1 that recite: “the model metric being a measure of a parameter associated with the analytical model; monitor, by the processing device, the analytical model for degradation using the threshold value for the model metric and model metric values; and alerting, by the processing device, to model degradation of the analytical model based on the monitoring of the analytical model” in combination with the rest of the limitations recited in the independent claim 1.
 	Independent claims 9 and 17 recite similar subject matters as to those in claim 1.
 	The claimed subject matters are novel and non-obvious in scope over the prior art of record as the prior-art references fail to teach each and every features of the independent claim(s) including the limitations set forth above.
 	In view of the foregoing, the scope of claimed subject matters renders the invention patentably distinct as none of the prior art of record including the IDS filed on 08/16/2022, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
  	Furthermore, the Examiner performed updated search which does not yield other specific references that reasonably, either alone or in combination, would result a proper rejection of all the claimed features presented in each of the independent claims 1, 9 and 17 under 35 U.S.C 102 or 35 U.S.C.103 with proper motivation. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
					Conclusion	
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-88788593.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498